Citation Nr: 0600072	
Decision Date: 01/04/06    Archive Date: 01/19/06

DOCKET NO.  04-04 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pulmonary sarcoidosis.  

2.  Entitlement to service connection for diabetes, to 
include as secondary to pulmonary sarcoidosis.  

3.  Entitlement to service connection for hypertension, to 
include as secondary to pulmonary sarcoidosis.  

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to March 
1988.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  

During the appeal process, increased ratings were denied for 
bilateral knee disorders in April 2005.  The veteran was 
informed of this decision and his appellate rights in a 
letter that same month.  A notice of disagreement with that 
decision is not currently of record.  The Board may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. 
App. 554 (1993).  Accordingly, the issues of entitlement to 
ratings in excess of 10 percent for bilateral knee disorders 
are not currently on appeal before the Board.

Additionally, it is noted that in a September 2005 statement, 
the veteran raised the issues of entitlement to service 
connection for sleep apnea and for a total disability 
compensation rating based on individual unemployability 
(TDIU).  These issues have not been properly developed or 
certified for appellate consideration, and are referred to 
the RO.  

The issues of entitlement to service connection for pulmonary 
sarcoidosis, diabetes, hypertension, and GERD are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a March 1998 decision, the RO determined that service 
connection was not warranted for pulmonary sarcoidosis.  The 
veteran was notified of his procedural appellate rights by a 
March 1998 letter; however, he did not appeal the decision.  

2.  Evidence submitted since the March 1998 rating decision 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for pulmonary sarcoidosis has been 
received.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The discussions in the rating decision and statement of the 
case (SOC) have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board notes here that the VCAA letter was sent 
to the veteran in January 2003, prior to the RO's March 2003 
determination that new and material evidence had not been 
submitted to reopen the claim of service connection for 
pulmonary sarcoidosis.  Moreover, the October 2003 SOC 
specifically advised him as to what evidence the RO had in 
its possession and what evidence was still needed.  
Specifically, these documents notified the veteran that VA 
would obtain all relevant evidence in the custody of a 
federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements and testimony from the veteran.  VA made all 
reasonable efforts to assist the claimant in the development 
of the claim and notified the veteran of the information and 
evidence necessary to substantiate the claim.  There is no 
indication of any relevant records that the RO failed to 
obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The evidence of record is sufficient to make a 
decision as to whether new and material evidence has been 
submitted without obtaining VA examination for that purpose.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the earlier effective date issue is 
required to comply with the duty to assist under the VCAA.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

New and Material

The RO initially denied the veteran's claim of service 
connection for pulmonary sarcoidosis in March 1998, on the 
basis that the service medical records were negative for 
findings regarding the claimed disability and there was no 
nexus to link a post service diagnosis of this condition to 
any incident of active service.  The veteran was notified of 
this decision and of his procedural and appellate rights by 
letter in March 1998.  He did not appeal this decision.  
Thus, it is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 
C.F.R. §§ 20.302, 20.1103 (2005).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  When 
determining whether additional evidence is new and material, 
VA must determine whether such evidence has been presented 
under 38 C.F.R. § 3.156(a) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108 (West 2002).  
Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in November 2002, the Board 
has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  Under the amended 
regulations, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2005).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).
Here, the Board notes that the RO did not reopen the 
veteran's claim for service connection for pulmonary 
sarcoidosis.  The Board disagrees.  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence considered at the time of the 1998 denial 
included the veteran's claim, his SMRs and postservice 
private treatment records dated from discharge from service 
through 1997.  These documents reflect a diagnosis of 
pulmonary sarcoidosis as early as 1992.  

The evidence associated with the claims file subsequent to 
the RO's March 1998 decision includes testimony by the 
veteran, and VA treatment records dated from 2000-2005.  
These documents reflect treatment for various conditions, to 
include his pulmonary sarcoidosis.  In a January 2003 record, 
a VA physician stated that:  

		Review of past medical records provided by the pt 
		shows that pt had symptoms of arthralgias, 
recurrent 
		upper respiratory sympotoms [sic], nonspecific
		systemic symptoms of maliase [sic] and pleuritis 
chest 
		during his time in the service without a specific 
		diagnosis being made.  It is possible that the 
pulmonary 
		and musculoskeletal symptoms are related to his 
later 
		pulmonary symptoms and diagnosis of Sarcoid.  

The Board concludes that the January 2003 VA record is new 
and material.  It was not previously of record at the time of 
the March 1998 rating decision.  It is not cumulative of 
prior records because it provides a physician's opinion as to 
the etiology of the veteran's pulmonary sarcoidosis.  
Previously, no such opinion was of record to support the 
veteran's contentions.  This evidence is relevant and 
probative and raises a reasonable possibility of 
substantiating the claim.  The physician's statement, 
presumed credible, bears substantially upon the specific 
matters under consideration as it relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim.  
Consequently, the claim is reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for pulmonary sarcoidosis 
is reopened; to this extent only, the appeal is granted.


REMAND

As noted in the above decision, the Board determined that 
there was new and material evidence to reopen the veteran's 
claim for service connection for pulmonary sarcoidosis.  

The veteran contends that his hypertension was evident during 
service as his elevated blood pressure readings were 
monitored.  He also argues that his diabetes mellitus and 
hypertension resulted from steroids that he has taken for his 
pulmonary sarcoidosis.  The veteran contends that his GERD 
began in service. 

VA's duty to assist includes obtaining thorough and 
contemporaneous examinations in order to determine the nature 
and extent of the veteran's disabilities.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  Here, 
the veteran should be examined to provide an opinion as to 
whether pulmonary sarcoidosis is related to service as well 
to address the questions as to the etiology of diabetes, 
hypertension, and GERD.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:  

1.  The AMC/RO should schedule the 
veteran for a VA examination to address 
the nature, severity, and etiology of the 
pulmonary sarcoidosis.  The claims folder 
must be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the etiology 
of the sarcoidosis.  Following an 
examination of the veteran and a review 
of his medical records and history, the 
VA examiner should render opinions on the 
following:  (a) whether it is very 
likely, at least as likely as not (50 
percent or more likelihood), or highly 
unlikely that the sarcoidosis was 
incurred during the veteran's active 
service, became manifest to a compensable 
degree within a one year period of his 
discharge from service, or is otherwise 
related to his active service.  If the 
etiology of the sarcoidosis is attributed 
to multiple factors/events, the examiner 
should specify which symptoms are related 
to which factors/events.  It is requested 
that the VA examiner reconcile any 
contradictory evidence regarding the 
etiology of the veteran's sarcoidosis.  
(b) Also, the VA examiner should render 
an opinion as to whether it is very 
likely, at least as likely as not (50 
percent or more likelihood), or highly 
unlikely that medications taken for this 
condition caused the veteran to develop 
diabetes mellitus or hypertension.  

If the VA examiner asserts that any 
question cannot be answered due to the 
fact that the question is not his/her 
area or expertise, the RO should schedule 
the appropriate examination, and the 
report should be associated with the 
claims file.  

All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

2.  The AMC/RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of the veteran's 
gastro disorder, if any, to include GERD.  
The claims folder must be thoroughly 
reviewed by the examiner in connection 
with the examination.  The examiner 
should indicate in the examination report 
that the claims file was reviewed.  All 
necessary tests and studies should be 
conducted.  Following a review of the 
relevant medical records in the claims 
file, to include the veteran's medical 
history, the clinical evaluation and any 
tests that are deemed necessary, the 
examiner is asked to opine whether it is 
very likely, at least as likely as not 
(50 percent or more likelihood), or 
highly unlikely that any GERD that may be 
present is causally related to any 
incident of service.  

The examiner is asked to provide a 
rationale for any opinion expressed, 
preferably with citation to the clinical 
record.

3.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the claims for 
service connection for pulmonary 
sarcoidosis, diabetes mellitus, 
hypertension, and GERD.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


